Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 1 of 31




                 EXHIBIT 6
             Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 2 of 31
                                                                                                   17
                           EQUIPMENT PURCHASE AGREEMENT



  This agreement ("Agreement") is entered into as of the 26th day of October, 2010, by and
  between Garage Media, LLC, a Connecticut Limited Liability Company ("GM"), Garage Media
  NY LLC, a New York Limited Liability Company ("Lessee"), and A2a Media, Inc. ("A2a"), a
  Delaware corporation, GKD-USA Inc. ("GKD"), a Maryland corporation (A2a and GKD
  collectively, "Contractor"), and Macquarie Equipment Finance, LLC, a Delaware Limited
  Liability Company ("Lessor"). The "Purchaser" under this Agreement shall be GM before giving
  effect to the assignments and assumptions described in Section 26, and, thereafter, Lessee and
  Lessor as further described in such section.

                                            RECITALS

 WHEREAS, the Purchaser desires to purchase from the Contractor the equipment, software
 goods, and installation services, more particularly described herein; and

 WHEREAS, GM has arranged (subject to the assignment provisions contained in this
 Agreement) to lease the Equipment (as hereinafter defined) from Lessor under Lease No. 001
 dated October 26, 2010 ("Lease") between Lessor and Lessee, GM's wholly-owned subsidiary;
 and

 WHEREAS, Contractor is desirous of providing such goods and services;

 NOW THEREFORE, in consideration of the above recitals, which recitals are contractual in
 nature, the mutual promises herein contained, and for other good and valuable consideration
 hereby acknowledged, the parties and each of them agree as follows:

                                 TERMS AND CONDITIONS

         1.      Goods and Services Purchased. The Contractor covenants and agrees to furnish
all of the following:

                A.      Good and unencumbered title to those items of equipment specifically
referenced in Exhibit "A" attached hereto (the "Equipment'') comprising (i) the equipment
manufactured and supplied by GKD- Gebr. Kufferath AG, Metallweberstral3e 46, D-52353
Duren, Germany ("Manufacturer") ("GKD Equipment" or the "Media Fac;ade") and (ii) the
equipment not manufactured and supplied by Manufacturer ("Non-GKD Equipment''); together
with a warranty bill of sale for the Equipment warranting that good, unencumbered title is being
conveyed to Purchaser, together with such reasonable evidence of the non-existence of liens as
shall be requested by Purchaser.

               B.      A non-transferable, non-exclusive license to use all accompanying
software referenced in Exhibit "A" attached hereto ("Software") comprising (i) the software
owned, made, licensed, or supplied by Manufacturer ("GKD Software") and (ii) the software not
owned, made, licensed, or supplied by Manufacturer ("Non-GKD Software"), which shall be all
                                        Page 1 of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 3 of 31




  of the software associated with, and necessary, for the proper use of the Equipment . Contractor
  shall provide written approval of this license of the Software from the owner of the Software
  described on Exhibit "A."

             2.   Perfonnance of Contractor's Duties.

                  2.1    The GKD Equipment shall be manufactured, and all Equipment and
  Software shall be installed by Contractor, in a good and workmanlike manner, in compliance
  with all applicable laws and regulations.

                  2.2    The Contractor shall be responsible for initiating, maintaining and
 supervising all safety precautions in connection with installation of the Equipment and Software.
 Installation of the Equipment and Software is hereinafter referred to as the ''Work". The
 Contractor shall take reasonable precautions for the safety of, and shall provide reasonable
 protection to prevent damage; injury or loss to (a) its employees-and other persons who maybe
 affected by the Work, (b) the Work and materials and equipment to be incorporated therein, and
 (c)other property at the site of the Work (the "Site").

                2.3    The Contractor shall substantially complete the Work such that the
 acceptance testing described in Section 2.4 below may be commenced, on or before five (5)
 months following receipt by the Contractor of the Third Payment required by Section 3(a) of the
 Equipment Payment Schedule (Exhibit A-1) (or such later date as Lessor in its sole discretion
 may determine, the "Commitment Expiration Date"). Contractor will work closely with
 Purchaser to coordinate the completion of the Work and acceptance testing, to align as closely as
 reasonably possible with the commencement of the Display Agreement between Purchaser and
 the owner of the property where the Equipment will be installed.

                2.4    The following procedure shall be followed in connection with the
 Purchaser's final acceptance of the Equipment and Software:

               The Contractor and the Purchaser shall agree upon the substantial completion of
the Work as provided in subsection 4(e) of Exhibit A-1, and Contractor shall notify Purchaser of
a date upon which acceptance testing shall be conducted. For purposes of this Agreement,
"acceptance testing" shall mean testing of the Work to confirm that the Equipment and Software
meets the plans and specifications as defined by GK.D's shop drawings and meets the terms of
this Agreement.

              Not later than seven (7) business days after the following conditions are satisfied
("Contractor Acceptance''):

                       (i) conduct of the acceptance testing,

                       (ii) GK.D's written advice to A2a, Purchaser, and Lessor that the GK.D
                       Equipment and GKD Software have been delivered and installed and are
                       operating with full functionality in accordance with all specifications and
                       satisfy the requirements of the GKD Warranty, and


                                         Page2 of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 4 of 31




                        (iii) A2a's written advice to GKD, Purchaser, and Lessor that the Non-
                        GKD Equipment and Non-GKD Software have been delivered and
                        installed and are operating with full functionality in accordance with all
                        specifications,

 the Purchaser or Lessor or (in the case of the GKD Equipment or GKD Software) A2a or (in the
 case of the Non-GKD Equipment or Non-GKD Software) GKD shall provide the Contractor
 with written notice specifying in reasonable detail any deficiencies in the Equipment and
 Software which are at variance with the provisions of this Agreement (the "Deficiency Notice"),
 or, upon Purchaser's and Lessor's further receipt of A2a's written certification that the
 Equipment and Software are fully capable of operation as contemplated by the Services Purchase
 Agreement dated October 28, 2010 entered into between A2a and Lessee (which has been
 assigned to and acknowledged by Lessor, such agreement, "Services Agreement''; such
 certification, "A2a Certification"), both Purchaser and Lessor shall provide Contractor with
 written acceptance of the Equipment and Software under this Agreement ("Acceptance").

                 C.      If a party to this Agreement so delivers a Deficiency Notice, then the
 Contractor shall have thirty (30) days from receipt of the Deficiency Notice to correct, at its own
 expense, the deficiencies identified in the Deficiency Notice and to conduct a new acceptance
 testing. Following a second Contractor Acceptance, a party may deliver a second Deficiency
 Notice identifying the same or any later discovered deficiencies, or Purchaser and Lessor may
 deliver a written Acceptance, not later than seven (7) business days following said second
 Contractor Acceptance and Purchaser's and Lessor's receipt or further receipt of an A2a
 Certification. If a party so delivers a second Deficiency Notice, then the Contractor shall have
 thirty (30) days from receipt of the second Deficiency Notice to correct, at its own expense, the
deficiencies identified in the second Deficiency Notice and to conduct a new acceptance testing.
Following a third Contractor Acceptance, a.party may deliver a third Deficiency Notice, or
Purchaser and Lessor may deliver a written Acceptance. After a third Deficiency Notice,
Purchaser and Lessor each in their sole discretion may either allow as many additional
acceptance testing cycles as are necessary in order to eliminate all deficiencies, or at any time
thereafter and before Purchaser and Lessor deliver a written Acceptance, but not earlier than the
Commitment Expiration Date (as identified in Section 2.3), provide a final rejection notice to the
Contractor, in which event the Contractor, upon request of the Purchaser, shall promptly remove
the Equipment and Software and Contractor shall repay all payments previously made on
account of or under this Agreement in accordance with Section 29.

             D.     The date that Purchaser and Lessor provide written Acceptance of the
Equipment and Software, as described above, is hereinafter referred to as the "Acceptance Date".

                2.5    Upon execution hereof, the Contractor shall deliver to the Lessor the
warranty set forth in Exhibit "B'' hereto (the "GKD Warranty") executed by GKD, which GKD
acknowledges will be assigned by Lessor to Purchaser for the term of the Lease and upon any
purchase of the Equipment by Purchaser from Lessor. A2a represents and warrants that at all
times the Equipment shall be free of Iiens,claims, or encumbrances arising by, through, or under
A2a. Contractor represents and warrants that upon Contractor's receipt of the Purchase Price
Lessor will have and continue to have good title to the Equipment free of encumbrances not
arising by through, or under Lessor. GKD agrees that nothing in this section shall affect the

                                         Page 3 of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 5 of 31




 GKD Warranty or any maintenance agreement entered into by Purchaser in respect of the
 Equipment and Software (with the Manufacturer, GK.D, or any other person).

                GM, LESSEE AND LESSOR HEREBY ACKNOWLEDGE THAT THE
 wARRANTIES EXPRESSLY STATED IN nns AGREEMENT AND THE GKD
 WARRANTY ARE THE ONLY WARRANTIES BEING GIVEN IN CONNECTION WITH
 THE WORK, EQUIPMENT AND SOFfWARE. ALL OTHER WARRANTIES, EXPRESS OR
 IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
 MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
 DISCLAIMED AND WANED. GM, LESSEE AND LESSOR FURTHER ACKNOWLEDGE
 THAT THE CONTRACTOR IS ENTERING INTO nns AGREEMENT, AND GKD IS
 EXECUTING AND DELIVERING THE GKD WARRANTY, IN RELIANCE UPON SUCH
 DISCLAIMER AND WAIVER, AND WOULD NOT ENTER INTO THIS AGREEMENT OR
 DELIVER THE GKD WARRANTY BUT FOR THE INCLUSION HEREIN OF SUCH
 DISCLAIMER AND WAIVER.

               2.6      To the fullest extent permitted by law, the Contractor shall indemnify and
hold harmJess the Purchaser from and against any and all claims, liabilities, obligations,
damages, losses, costs, penalties, fines, judgments and expenses (at equity or at law, including
statutory or common), including without limitation, reasonable attorneys' fees, arising out or
resulting from the Contractor's performance of the Work, but only to the extent arising from the
negligence or willful misconduct of Contractor or its licensees, agents, servants, subcontractors,
third party suppliers or anyone directly or indirectly employed by them or anyone for whose acts
they may be liable, regardless of whether or not such claim, damage, loss or expense is caused in
part by the Purchaser.

              2. 7     The Contractor shall obtain and maintain, or cause to be maintained, at its
cost and expense, the following insurance coverages:

               A.       Worker's Compensation Insurance and Occupational Disease Disability
Insurance for not less than the statutory limits, including Employer's Liability (at a minimum
limit of Five Hundred Thousand ($500,000)) for all persons whom it employs in carrying out the
Work, including a waiver of subrogation by the insurance carrier with respect to the Purchaser,
its employees and agents. All insurance required under this subparagraph shall be in accordance
with the requirements of the most current and applicable State Workers' Compensation
Insurance Laws in effect from time to time at the site of the Work.

              B.      A commercial general liability insurance policy or umbrella policy (or a
combination thereof) covering its activities hereunder, in an amount not less than Three Million
Dollars ($3,000,000) for bodily injury and property damage, including all Equipment and
Software. Contractor's insurance will remain in full force and effect until installation is
complete, and Accepted by Purchaser.

              C.       Owned, hired and non-owned Comprehensive Automobile Liability
Insurance and Property Damage Insurance covering all use of all automobiles, trucks and other
motor vehicles utilized by the Contractor with a combined single limit for bodily injury and
property damage of not Jess than One Million Dollars ($1,000,000).

                                         Pagc4of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 6 of 31




                  D.      All insurance policies shall provide for thirty (30) days' prior written
  notice to be given to the parties names as additional insureds in the event coverage is cancelled
  or not renewed. All insurance policies referenced above shall be primary as to all insurable
  incidents arising out of the performance of the Contractor under this Agreement, regardless of
  whether the Purchaser subscribes to insurance policies that might otherwise provide coverage for
  such insurable incidents.

                 E.      Certificates of insurance, as evidence of the coverages required by this
  Section 2.7 shall be submitted to the Purchaser prior to commencement of the Work.

         3.     Payment. In consideration of the Equipment and Software to be provided by the
 Contractor in accordance with this Agreement, the Purchaser shall pay to the Contractor the sum
 of-Six Million Eleven Thousand Dollars ($6,026,000}(the "Purchase Price"), such sum to be
 paid in accordance with the payment schedule set forth in Exhibit "A-1" attached hereto (the
 "Payment Schedule").

             4.   Changes in the Work.

                4.1     The Purchaser (which for the purposes of this Section 4.1. means GM or
 Lessee, but subject to the terms of item 3 of Exhibit A-1) may order changes in the Work within
 the general scope of this Agreement, consisting of additions, deletions or other revisions,
 provided however that in such event the Purchaser shall pay to the Contractor all costs of labor,
 material, and equipment arising therefrom, including reasonable overhead and profit No change
 in the Work shall be binding upon the Contractor unless it is in writing and countersigned by the
 Contractor. However, if the Equipment does not conform to the specifications of this
 Agreement, Contractor shall pay for all changes required to bring the Equipment into
 compliance, as per the Acceptance process described in Section 2.4.

                4.2     If concealed or unknown physical conditions are encountered at the Site
that differ materially from those described in this Agreement or from those conditions ordinarily
found to exist, the Purchase Price and the time for completion shall be equitably adjusted.
       5.      Permits. Purchaser shall secure, and pay for, the building and zoning permits.
Contractor shall secure and A2a shall pay for all other permits and governmental fees, licenses
and inspections necessary for proper execution and completion of the Work.

       6.       Consequential Damages. The Contractor, GM, Lessee and Lessor hereby waive
any and all claims against each other for consequential damages arising out of or relating to this
Agreement.

         7.       Hazardous Materials.

               7.1     To the fullest extent permitted by law, the Purchaser shall indemnify and
hold hannless the Contractor and its agents and employees from and against claims, damages,
losses and expenses, including but not limited to attorneys' fees, arising out of or resulting from
perfonnance of the Work in any area affected by hazardous materials, provided that such claim,
damage, loss or expense is attributable to bodily injuzy, sickness, disease or death, or to injuzy to
                                          Pagc5 of2ff
80069926.3
     Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 7 of 31




  or destruction of tangible property (other than the Work itself), and provided that such damage,
  loss or expense is not due to the sole negligence of a party seeking indemnity.

                  7.2      If, withoutnegligence on the part of the Contractor, the Contractor is held
  liable for the cost of remediation of a hazardous material or substance solely by reason of
  performing Work as required by this Agreement, Purchaser shall indemnify the Contractor for all
  cost and· expense thereby incurred.

                 7.3     Contractor understands that Purchaser does not own the property where
  Work will occur, and has no control or knowledge of hazardous material. However, Purchaser
  agrees to require the property owner to indemnify and hold Purchaser harmless in their Display
  Agreement, to the same or greater extent as described above, and provide pass-through
  indemnifi~tion to Contractor;

          8.      Default. This Agreement and the relationship, rights, and obligations created
 hereunder may be terminated by a party not then in default or breach of this Agreement upon the
 occurrence of the following: (i) the filing of Lessee, GKD, or A2a for protection under the
 federal bankruptcy laws, or any bankruptcy petition or petition for receiver commenced by a
 thirclpa.rty against Lessee, GKD, or A2a (which is not dismissed within 60 days); or (ii) any
 breach or default of a material obligation of this Agreement by another party hereto that has not
 been cured following thirty (30) days' written notice (and such additional time in the case ofa
 non-monetary default as may be necessary to cure such default provided that the other party is
 diligently pursuing such cure) to the other party (and such additional time as may be required
 under Section 26.1.2).

        9.      Notice. All notices given as provided for in this Agreement shall be in writing
and shall be deemed given if delivered by a nationally recognized.overnight delivery service, or
sent by confirmed facsimile transmission to, the party to whom notice is directed, or on the third
day after mailing, if mailed by certified mail to the party to whom notice is directed, return
receipt requested, postage prepaid and properly addressed as set forth below:




                                          Pagc6of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 8 of 31




                                                   GM OR LESSEE

             A2a Media, Inc.                       Garage Media, LLC
             171 Milk Street                       Garage Media NY LLC
             Boston, MA 02109                      1 Union Place
             Attn: Andrew Melton                   Hartford, CT 06103
             Telephone: (617) 456-1190             Attn: Gary Neff
             Fax: (617) 292-2323                   Telephone: _ _ _ _ _ _ __
                                                   Fax: _ _ _ _ _ _ _ _ __

                                                   LESSOR

             GKD-USA, Inc.                        Macquarie Equipment Finance, LLC
             825 Chesapeake Drive                 2285 Franklin Road, Suite 100
             Cambridge, l\ID21613                 Bloom.field Hills, MI 48302
             Attn: Toin Powley                    Attn: John Zimmeth
             Telephone: (800) 453-8616            Telephone: (248) 253-9000
             Fax: (410) 221-0544                  Fax: (248)339-1590

 Any party may change its address or other contact information by giving notice to the other party
 as set forth above.

        10.    Headipgs: Inte.tpretation. The headings and subheadings of the sections of this
Agreement are inserted for convenience of reference only & shall not control or affect the
meaning or construction of any of the agreements, terms, covenants & conditions of this
Agreement in any manner. In this Agreement, terms of inclusion are without limitation, the
singular includes the plural (and vice versa), and gender-specific terms may include the other
genders.

        11.     Waiver. Nothing herein or any act or failure to act on the part of either party shall
be construed as a waiver of the rights of either party hereto. No waiver shall be valid unless the
same is in writing.

        12.    Amendment. No alteration, modification, or variation of this Agreement or any
term or provision hereof shall be valid unless made in a writing signed by the parties hereto.

        13.    Final Agreement. This Agreement and all documents, materials or instruments
referenced or incorporated herein shall constitute the entire agreement between the parties on the
subject matter hereof. This Agreement supersedes all prior understandings or agreements, oral,
parol, or otherwise. No such understanding or agreement not incorporated herein shall be
binding upon the parties hereto.

       14.    SeverabiJjty. Should any of the provisions of this Agreement be declared or be
determined by a court of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, provisions or terms shall not be affected thereby (except as otherwise ordered

                                          Page 7 of28
80069926.3
     Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 9 of 31




  by the court), and said illegal or invalid part, term or provision shall be deemed not to be a part
  of this Agreement.

          15.     Attorneys' Fees. In any action or proceeding brought by a party hereto, seeking to
  enforce rights or obligations hereunder, the prevailing party in such action or proceeding shall be
  entitled to reasonable attorneys' fees and costs (including costs recoverable as attorneys' fees),
  incurred therein in addition to any other relief to which such party may be entitled.

         16.     Governing Law. This Agreement shall be governed by and construed in
 accordance with laws of the State of New York without giving effect to the principles of
 conflicts of law thereof. Each party submits to the non-:exclusive jurisdiction of the state and
 federal courts located in the State of New York and waives any objection relating to improper
 venue or forum non conveniens to the conduct of any proceeding in any such courts.

          17.      Delivery. Risk Of Loss. Equipment will be delivered F.O.B. job site. The
 Contractor will remain liable for risk ofloss until the Equipment and Software are installed and
 Accepted by Purchaser. The Purchaser agrees to assume all risk for loss or damage after
 Acceptance of the Equipment and Software. In the event that the Equipment and Software is
 destroyed, in whole or in part, prior to delivery, the performance of the parties will be delayed in
 accordance with Section 20. The Contractor shall not be held liable for either delays in delivery
 or total failure to deliver, due to any cause or event beyond the Contractor's control.

          18.     Confidentiality. GM, Lessee and the Contractor, on behalf of themselves and
 each of their affiliates and subcontractors, acknowledge that any or all of them may, while
 fulfilling this Agreement, have access to proprietary information, including but not limited to,
 customer lists, technical drawings, formulas, processes, computer programs, trademarks, logos;
 copyrighted material, intellectual property and- other proprietary information belonging to or
 licensed by one of the other parties and/or their affiliates or agents (individually or collectively
"Proprietary Information'). Each party on behalf of itself and each of its affiliates and
 subcontractors hereby warrants and represents that it shall not disclose to any third party, attempt
 to reverse engineer or otherwise attempt to use such Proprietary Information in any manner
whatsoever; provided, however, that it may disclose such Proprietary Information on a need to
know basis to those individuals within their respective companies that are bound by a duty of
confidentiality, provided that such disclosure is limited to the extent necessary to perform any
obligations hereunder. Under no circumstances may such Proprietary Information be shared
with any third party except as required by subpoena or other legal process; provided that each
party shall give the other parties prompt notice of such request in order to provide the other
parties with an opportunity to seek an appropriate protective order. In such event, each party
shall use its best efforts to cooperate in efforts to obtain a protective order against such
disclosure of such Proprietary Information. Each party agrees that it shall inform. each of its
affiliates and subcontractors that will perform services hereunder of this confidentiality
obligation and expressly assumes responsibility for any breach of this provision by any of them.
Each party further understands that money damages might not be a sufficient remedy for any
breach of this provision. Accordingly, each party shall be entitled to injunctive reliefwithout the
need of posting a bond and such remedy shall not be the exclusive remedy, but rather shall be in


                                          Page 8 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 10 of 31




  addition to all other remedies for breach of this provision available at law or equity, including
  monetary damages.

         Except to the extent necessary to be disclosed in a proceeding to enforce a party's rights
 under this Agreement, notwithstanding anything to the contrary contained herein and without
 limiting any of the other confidentiality provisions, the parties agree that the Purchase Price, any
 portion of an Exhibit that states the Purchase Price, and any testing results obtained from
 acceptance testing shall be held and treated in the strictest of confidence, and no party shall
 disclose the same or permit anyone un~er its control to disclose the same to any person, firm, or
 entity without the prior written authorization of the other party.
          Lessor's only obligation under this section, including upon any.assumption of this
 Agreement, shall be as provided in this paragraph. Lessor agrees not to clisclose any Proprietary
 Information received by it to a third party or attempt to reverse engineer or otherwise attempt to
 use such Proprietary Information in any manner whatsoever; pl'Ovided, however, that Lessor may
 disclose such Proprietary Information to its affiliates and financing source and, in so doing,
 remain responsible to Contractor and Lessee for compliance by such persons with Lessor's
 obligations in respect of such Proprietary Information under this Agreement. In addition, Lessor
 may disclose such Proprietary Inforination as required by legal process or other law; provided
 that it shall give Contractor and Lessee prompt.Itotice of such request in order to provide them
with an opportunity to seek an appropriate protective order. In such event, Lessor shall use its
best efforts to cooperate in efforts to obtain a protective order against such disclosure of such
Proprietary Information, at no expense to Lessor. Lessor understands that money damages might
not be a sufficient remedy for Lessor's breach or threatened breach of its obligations under this
Agreement in respect of such Proprietary Information and, accordingly, in the event of any such
breach the party whose Proprietary Information it is shall be entitled to.seek injunctive relief
without the need of posting a bond and such remedy shall not·be its exclusive remedy, but rather
shall be in addition to all other remedies for breach of Lessor's obligations under this Agreement
in respect of such Proprietary Information available at law or equity, including monetary
damages.

         19.    Publicity. The parties agree to work together to coordinate a mutually agreeable
press release and public relations program, to publicize the transaction described in this
Agreement, and to agree upon the timing of this release and public relations program. Any news
releases, public announcement, advertisement or pubHcity concerning this Agreement or such
transaction is subject to prior approval of all parties identified therein. No party shall use or
reference any other party in any marketing materials or presentation without the express consent
of the party to be referenced, including, without limitation, in complying with the first sentence
of this section. Each party agrees to consider a requestfor any such approval or consent as
expeditiously as is commercially feasible.

        20.     Force Majeure. The rights and obligations of the parties to this Agreement
(including the satisfaction.of any conditions precedent to any obligations to make payments to
become due hereunder) shall be subject to delays or cancellations caused by fire, accident, acts
of God, orders of any military, civil; or governmental authority or other cause beyond the
reasonable control of the parties, other than financial inability (collectively, "Force Maj~''),
and should Force Majeure occur from time to time the rights or obligations of the parties affected
thereby, if any, except for obligations to make payments which were already then due hereunder,
                                          Pagc9 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 11 of 31




 shall be continued for a period equal to the period resulting from such delay or suspended pro
 tempore. Notwithstanding anything to the contrary herein, no Force Majeure shall act to extend
 the Commitment Expiration Date beyond June 30, 2011 or condition, delay, limit, or affect the
 rights and obligations of the parties accruing hereunder upon or following the Commitment
 Expiration Date, including the right of Purchaser and Lessor to provide a final rejection notice to
 the Contractor under Section 2.4(C), and including the obligation ofGKD and A2a to pay the
 Reimbursement Amount to Lessor under Section 29 (whether or not a final rejection notice has
 been given), regardless of whether any previous obligation of any party is then, or had any time
 previously been, continued or suspended as a result of Force Majeure.

         21.    Exclusions. The application and cost of securing building and zoning permits are
 not included in this Agreement.

        22.     Authority: Access. The Purchaser and the Contractor represent and warrant that
 they have all authority to enter into this Agreement and to fulfill their duties and obligations as
 contemplated herein. The Purchaser shall provide the Contractor and its subcontractors
 reasonable access, ingress and egress to the Site for purposes of performing its obligations
 hereunder.

        23.     Contingencies. This Agreement is contingent on the following items, and will not
become effective until Lessor has itself (and not by GM or Lessee or their sureties) paid the
Third Payment (as defined in Exhibit "A-1 ") to Contractor ("Effective Date"). Lessor will not
be obligated to pay the Third Payment until all of these conditions have occurred or been waived
by Les~or (any such waiver as evidenced only by the making of such Third Payment, and the
lllaking of the Third Payment shall mean that for purposes of this Section 23 all of these
conditions have occurred or been waived by Lessor), each of the these conditions to be satisfied
in a manner acceptable to Lessor as determined by Lessor in its sole discretion, including that all
documents referred to being in such form and of such substance as is so acceptable and all
conditions specified therein having been similarly satisfied:

             (a) A2a, GKD, GM, Lessee, and• Lessor shall have duly executed this Agreement;

             (b) CBS Outdoor Group, Inc. (fi'k/a Viacom Outdoor Group, Inc. ti'k/a Transportation
                 Displays, Incorporated) ("CBS") and The Port Authority of New York and New
                 Jersey ("Port Authority") shall have duly entered into Supplemental Agreement No. 2
                 to the Agreement dated May 20, 1996, referred to as Permit No. P-BT-168:. between
                 them, as previously amended by Supplemental Agreement No. 1 dated May 4, 2004
                 (collectively, the "Permit'');

         (c) Lessee and CBS shall have duly entered into a Display Agreement subcontracting the
             Permit to Lessee and it shall have been acknowledged and agreed to by the Port
             Authority;

         (d) Lessee shall have duly collaterally assigned the Display Agreement and the Permit as
             applicable thereto to Lessor, and CBS, the Port Authority, Lessee, and Lessor shall
             have duly entered into an acknowledgment and agreement in respect thereof;
                                            Page 10of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 12 of 31




             (e) GKD shall have duly executed the GKD Warranty;

             (f) Lessee and Lessor shall have duly entered into the Lease;

             (g) Lessee and A2a shall have duly entered into the Services Agreement and collaterally
                 assigned itto Lessor;

             (h) Lessor shall have received Contractor's correct and complete invoice for the Third
                 Payment (including acknowledging the amount of the total Purchase Price and its
                 receipt and application of the.Initial Payments); and

             (i) Written confirmation (which may include electronic mail) from an:insurance
                 company reasonably acceptable to Lessor ("Issuer") that such Issuer has ~en
                 requested to issue and is processing for issuance to A2a, GM, Lessee, and Lessor a
                 performance bond·in the amount of the Purchase Price ("Perfonnance Bond"). The
                 Perfor:inailce Bond shall be a matter included within the Purchase Price to be paid to
                 Contractor for the Equipment hereunder and the tenns and conditions of the
                 Perfonnance Bond shall be in all respects satisfactory to Lessee and Lessor,.including
                 that all' proceeds thereof shall first belong and be paid to Lessor to the extent of the
                 Reimbursement Amount (as defined in Section 29).

          24.     Contractor. Each reference to Contractor in this Agreement sliall be deemed to
  mean references to bi,tli A2a and·GKD, and they shall be jointly and severally liable and
  responsible for the full and prompt payme.I!,t, observance and performance when due c:>f all
  obligations of Contractor under this Agreement Purchaser may enforce this Agreement against
  either or both ofA2a and GKD as Contractor. Any performance (including the giving of notice
  and the making of any payment) rendered or made by Purchaser to either A2a or GKD as
 Contractor shall be deemed to have been rendered and made to both of them, regardless of
 whether the other is referenced or acknowledged in connection with the perfonnance (irlcluding
 payment to either of them under an invoice issued by the same one of them or the other one of
 them). As "Contractor'', each of A2a and GKD are executing this Agreement as a principal          and
 not as surety for the other and, accordingly, the liability and obligation of either of them under
 this Agreement (as the case may be, a "First Contractor'') shall not be affected, diminished;
 defended, O! released by reason of: (a) any event, condition, circumstance, or actioll applicable
 to or taken by the.other one of them (the "Other Contractor''); (b) any invalidity orlackof
 enforceability: of this Agreement against the Other Contractor; (c) the absence: of any attempt by
 a party to enforce any obligation against the Other Contractor or any otller person; (d) any
 waiver or other change of the ten:ns of this Agreement by the Other Contractor (but no such
waiver or change shall apply to the First Contractor unless enforceable under law, proVJded,
however, that no such change that would increase First Contractor's liabilities, obligations or
duties under this Agreement shall apply to the First Contractorunless agreed to by First
Contractor); (e) the Other Contractor's rejection or disaffinnance of this Agreementorany other
disability, defense or cessation of the liability of Other Contractor for any reasonwha~oever; (f)
any transfer of any rights or obligations of relating to this Agreement by the Other Contractor,
whether or not contemplated or permitted by this Agreement; (g) any impairment of any rights
the First Contractor may have against the Other Contractor or any other person, under contract,
                                             Page 11 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 13 of 31




  under law, or otherwise, express or implied, in the nature of subrogation, indemnity,
  reimbursement, contribution, setoff; (h) any suretyship-type defense by the First Contractor, and
  (i) in general, any circumstance which might otherwise constitute a defense or a discharge of the
  Other Contractor under this Agreement. Notwithstanding anything in the Agreement to the
  contrary, GKD shall have no liability or obligation under the Services Agreement or arising out
  of the Services Agreement.

         25.    Initial Payments. On May 21, 2010, GM paid $50,000 to Contractor to cover
 design costs and on July 15, 2010, GM paid $1,000,000 to Contractor to accelerate delivery of
 certain components of the Equipment ("Initial Payments"). Although made before the execution
 of this Agreement, the Initial Payments have been received by Contractor and applied in full by
 Contractor to this Agreement and the obligations of Purchaser hereunder.

             26.   Assignment to Lessor and Lessee.

                 26.1 Assignment to Lessor. Lessor will beleasing the Equipment to Lessee
 under the Lease. Lessor, GM and Lessee acknowledge and agree that nothing contained in the
 Lease shall affect the obligations of GM, Lessee and Lessor under this Agreement or impose any
 obligations on Contractor. In order to facilitate theLease, GM's agreement to buy the
 Equipment from Contractor for the Purchase Price provided in this Agreement, and all of
 Lessee's right, title, and interest in, to, and under this Agreement and the Equipment (including
 all credit and benefit of GM' shaving made the Initial Payments and all rights in or under or in
 respect of the Performance Bond), are hereby assigned to Lessor (the "Assigned Interest").
 Lessor shall have no risk of loss or other obligation or responsibility with respect to the
 Equipment until the conditions to any payment in respect of the Purchase Price set forth in
Section 23 and Exhibit "A-1" have been satisfied, and even then, and in all events, Lessor's only.
obligation to Contractor relating to this Agreement or the Equipment or Software, except as
otheiwise provided in this Agreement, is to pay Contractor the Purchase Price and any applicable
sales/use taxes (to the extent Lessor is not entitled to a tax exemption, as a result of Lessor's
resale or rental of the Equipment to Lessee, or otherwise) as so provided. GM agrees that it (or
Lessee, as provided in Section 26.2 below) shall remain liable for all of the obligations of
Purchaser under this Agreement, including the obligation.to make payments required of Lessor if
Lessor does not make them and, following Acceptance under Section 2.4, bearing all risk ofloss
to the Equipment. In connection with such assignment, to which Contractor consents, and in
addition to the other provisions of this Agreement benefiting Lessor, Contractor and Lessee
acknowledge and agree:

                       26.1.1 Section 8 of this Agreement shall not apply following Acceptance
(as defined in Section 2.4 above).

                       26.1.2 Lessor may assume the rights and obligations of Lessee under this
Agreement upon the occurrence of the events described in Section 8 (insofar as such provision
applies) or any other Lessee breach or default hereunder or under the Lease. Contractor shall not
exercise any termination rights or other remedies (available under this Agreement or at law or in
equity} against Lessee, nor shall any termination of this Agreement occur, unless Contractor
shall have provided Lessor with at least 30 days' prior written notice of its intent to exercise any
                                         Page 12 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 14 of 31




  remedy or terminate, and within such period Lessor shall not have cured the breach or default or
  other event in question by assuming the rights and obligations of Lessee under this Agreement
  and curing any performance defaults reasonably capable of cure within such period (and
  Contractor shall accept any such assumption and, without limiting Lessor's obligation to
  continue to cure all defaults, any such cure of any such defaults). In the event Lessor shall not
  have so cured such breach or default, Contractor may thereafter exercise its termination rights or
  other remedies.

                       26.1.3 None of Contractor, GM or Lessee shall make any change or
 modification to this Agreement without Lessor's prior written consent, which consent shall not
 be unreasonably withheld, conditioned or delayed.

                 26.2 Assignment to Lessee. GM organized Lessee as a wholly-owned
 subsidiary in order to facilitate the purchase, financing, and 9peration of the Equipment,
 including the :financing of GM's obligations under this Agreement. Accordingly, GM has (and it
 hereby does and does confirm that it has) unconditionally and indefeasibly contributed to Lessee:

                        26.2.1 any and all of GM's right, title, and interest in, to, and under this
 Agreement remaining after giving effect to the assignment of this Agreement to Lessor as
 provided herein, including the right to receive, and the benefit of, any such right, title, or interest
 upon any assignment of the Assigned Interest (including· all credit and benefit of GM' s originally
 having made the Initial Payments) to Lessee as contemplated by Section 29.2 below (and as
 provided in the Lease) on Lessor's receipt of the Reimbursement Amount as defined and
 provided for in the Lease) and any other rights under this Agreement or Lease in respect of the
 Assigned Interest provided for in this Agreement in favor of Lessee;

                        26.2.2 any and all of GM's obligations of payment and performance
under this Agreement remaining after giving effect to the assumption of this Agreement by
Lessor as provided herein, including the obligation to make payments required of Lessor under
this Agreement if Lessor does not make them and all payment or nonpayment obligations under
this Agreement that are not assumed by Lessor or, if assumed by Lessor, are subject to
unfulfilled conditions to payment by Lessor that are not conditions to payment by GM.

                26.3 Summary. Such contributions by GM to Lessee comprise, to the extent of
the contribution, an assignment to and assumption by Lessee of this Agreement, all as more
particularly provided in and confirmed by this Agreement As a result of the assignments and
assumptions and contributions descn'bed in this section, Lessee is now "Purchaser'' under this
Agreement, subject to the rights of and obligations of Lessor as assignee of GM (who was the
original Purchaser-and Lessor's and Lessee's predecessor-in-interest-under this Agreement).

      27.    Payment of Purchase Price by Lessor. The Purchase Price shall be paid by Lessor
or GM and/or Lessee in installments as provided in Section 23 and Exhibit A-1 to this
Agreement.



                                          Page 13 of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 15 of 31




             28.   Equipment and Software.

                  28.1 GKD agrees with Lessor that the GKD Equipment includes all necessary
  control computers, master and slave controllers, and hardware, and all installation hardware, and
  seivices necessary for its full delivery, installation, and operation as contemplated by the terms
  and provisions of this Agreement and all specifications previously provided to Purchaser by
  GKD. GKD agrees that the GKD Equipment includes a pe1petual, transferable, non-exclusive
  license allowing Purchaser and Lessor to use (which license shall upon payment in full of the
  Purchase Price be fully-paid up) the GKD Software in connection with the GKD Equipment
  GKD agrees that the GKD Software includes any applicable software and documentation
 pertaining to the use of the GKD Equipment that is delivered with the GKD Equipment or that is
 necessary for the use of the GKD Equipment in accordance with specifications and as presently
 contemplated by this Agreement. GKD shall and shall cause with respect to the OKD Software
 that (a) if any of Purchaser and Lessor (or its their respective successors and assigns)
 subsequently sells or leases the GKD Equipment to a new end-user who agrees in writing to the
 GKD Software owner's, maker's, or licensor's license terms applicable to Purehaser(including
 if the GKD Software owner, maker, or licensor is Contractor or Leurocom or any other person),
 the new end-user will be entitled to a GKD Software license on those same terms at no
 ad4itional charge to the new end-user (or Lessor or its successors and assigns); and (b) GKD
 shall, and shall use commercially reasonable efforts to cause the owner, maker, or licensor of any
 GKD Software to, make such written confinnations of the foregoing as Purchaser, Lessor, or
 theirrespective successors and assigns may from time to time reasonably request.

                 28.2 A2a agrees with Lessor with respect to all of the Equipment and all of the
 Software, that (a) the Equipment includes all necessary control computers, master and slave
 controllers, and hardware, and all installation hardware, and seivices necessary for its full
 delivery, installation, and operation as contemplated by the terms and provisions of this
 Agreement and all specifications previously provided to Purchaser by either of them (and, in the
 case of the A2a Equipment, the Seivices Agreement); (b) the Equipment includes a peipetual
 transferable, non-exclusive license allowing Purchaser and Lessor to use (which license shall
 upon payment in full of the Purchase Price be fully-paid up) the Software in connection with the
 Equipment; (c) that the Software includes any applicable software and documentation pertaining
to the use of the Equipment that is delivered with the Equipment or that is necessary for the use
of the Equipment as presently contemplated by the parties to this Agreement (and, in the case of
A2a, the Services Agreement); (d) it shall and shall cause with respect to the Software (8Ild, in
the case of the Non-GKD Software, A2a shall, and shall use commercially reasonable efforts
upon request to cause), that (i) if any of Purchaser or Lessor(or their respective successors and
assigns) subsequently sells or leases the Equipment to a new end-user who agrees in writing to
the Software owner's, maker's, or licensor's Software license terms applicable to Lessee
(including if the Software owner, maker, or licensor is Contractor or Leurocom or any other
person), the new end-user will be entitled to a Software license on those same terms at no
additional charge to the new end-user (or Lessor or its successors and assigns); and (ii) the
owner, maker, or licensor of any Software to make such written confinnations of the foregoing
as Purchaser, Lessor, or their respective successors and assigns may from time to time
reasonably request


                                        Page 14 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 16 of 31




             29.    Reimbursement: Replacement Agreement: Remarketing.

                  29 .1 Reimbursement Amount. The "Reimbursement Amount" under this
  Agreement is defined as all amounts paid by Purchaser or Lessor to Contractor under this
  Agreement (including the Initial Payments, collectively, the "Contractor Payments''), plus
  applicable taxes, if any, imposed by an applicable taxing authority in connection with a transfer
  of the Assigned Interest to Purchaser upon the payment of the foregoing amounts (determined on
  and as of the date of the transfer) ("Taxes"). The "GKD Reimbursement Amount'' means that
 portion of the Reimbursement Amount that is collectively: (a) the Contractor Payments for
 which GKD was entitled to the credit for under any agreement between GKD and A2a (which
 respect to which agreement Purchaser and Lessor shall have no obligation) ("GKD Contractor
 Payments"), and (b) Taxes relating to the GKD Contractor Payments. The "A2a Reimbursement
 Amount'' means the Reimbursement Amount minus the GKD Reimbursement Amount. All
 Contractor Payments.shallbe·presumed to be GKD Contractor Payments unless and until GKD
 and A2a prove to the contrary. Without limiting the foregoing presumption, Contractor
 represents, warrants, and agrees, to and with each. of Purchaser and Lessor, that not less than
 80% of each and every Contractor Payment is and will be GKD Contractor Payments and, thus,
 the GKD Reimbursement Amount is and will be not less than 80% of Reimbursement Amount.
As·a matter with respect to whi~h Contractor shall have no right or concern, Purchaser and
L.essor agree that the Reimbursement Amount, if due hereunder, while it shall and will be paid
entirely to Lessor, shall be retained by Lessor only to the extent Lessor has received the entirety
of the Contractor Payments made byit, plus the Taxes relating to the entirety of the
Reimbursement Amount associated with all Contractor Payments, regardless of by whom made;
and Lessor will remit any excess to Purchaser (but if any such payment made to Purchaser is
recovered from or repaid by Lessor, in whole or in part, in any bankruptcy, insolvency or other
proceeding instituted by or against Purchaser or any other principal or surety of Purchaser's
obligations to Lessor, or any creditor of any of theirs, Purchaser shall reimburse the recovered or
repaid amount to Lessor and Lessor shall nonetheless continue to be entitled to retain all portions
of the Reimbursement Amount until the amount to which is entitled is indefeasible paid to it).

               29.2 Reimbursement Payment. If, on the Commitment Expiration Date, the
Acceptance has not occurred and the Reimbursement Amount has not been paid in full under the
Lease by Purchaser or any of its guarantors or under the Performance Bond by the Issuer, and if
thelssuer has not in a writing and in a manner satisfactory to Lessor acknowledged to Lessor the
Issuer's unconditional obligation forthwith to pay the Reimbursement Amount in full to Lessor
(''Commitment Expiration Event"), or if the Reimbursement Amount is required to be paid as
provided in Section 2.4(C) ("Rejection Event''), then upon the occurrence of the Commitment
Expiration Event (in the former case) or the Rejection Event (in the latter case), as the case may
be:

                   (a) GKD will on the Commitment Expiration Date (in the case of a Commitment
                       Expiration Event) or on the date for payment under Section 2.4(C) (in the case
                       of a Rejection Event) pay Lessor the GKD Reimbursement Amount; and

                   (b) A2a will on the same date pay Lessor the A2a Reimbursement Amount;

                                            Page 15 of28
80069926.J
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 17 of 31




 and, upon the indefeasible payment of the entire Reimbursement Amount to Lessor, Lessor shall
 have no further right, title, interest, liability, obligation, or concern with respect to the Assigned
 Interest or otherwise in, to, or under or relating to this Agreement, except that Lessor shall,
 without prejudice to the rights and obligations of Contractor and Purchaser among themselves
 under this Agreement, be deemed to have assigned the Assigned Interest to Purchaser, AS-IS,
 WHERE,.JS, and without recourse or warranty of title or other warranty, other than that Lessor,
 when it shall determine that such obligation is fully satisfied, shall warrant that the Assigned
 Interest to be free of any lien, claim, or encumbrance arising by, through, or under Lessor.

                 The obligation of GKD to pay Lessor the GKD Reimbursement Amount under
  subsection (a) above, and the obligation of A2a to pay Lessor the A2a Reimbursement Amount
 under subsection (b) above, shall, in eac4 case, except to the extent that the GKD
 Reimbursement Amount and/or the A2a Reimbursement Amount, as the case may be, has
 previously been paid, be absolute and unconditional and not subject to any abatement, offset,
 recoupment, counterclaim, or defense whatsoever, arising-under this Agreement or otherwise, or
 against Lessor or any other one or more of the other parties to this Agreement or other persons
 (including any defense resulting from the testing, deficiency notice, Force Majeure, or other
 provisions of this Agreement), and, without limiting the foregoing, not be not be affected,
 diminished, defended, or released by reason of: (t) any event, condition, circumstance, or action
 applicable to or taken by or against Lessor or any other one or more of the other parties to this
 Agreement or other persons; (u) any invalidity or lack of enforceability of this Agreement or the
 Lease against Lessee or Lessor or any other one or more of the other parties to this Agreement;
 (v) the absence of any attempt by any Lessor or any one or more of the other parties to this
 Agreement to enforce any obligation against any one or more of parties to this Agreement or the
Lease (hereunder and/or thereunder), whether such party is a principal or surety; (w) any waiver
or other change of the terms of this Agreement or the Lease (but no such waiver or change shall
affect a party thereto unless enforceable against it under the applicable law of contract or other
applicable law); (x) any rejection or disaffirmance of this Agreement or the Lease by any of the
parties hereto or thereto, whether such party is a principal or surety, or any other disability,
defense, or cessation of the liability of any of such parties for any reason whatsoever; (y) any
transfer of any rights or obligations of relating to this Agreement or the Lease by Lessor or any
other one or more of the other parties to this Agreement or the Lease, whether or not
contemplated or permitted by this Agreement or the Lease; and (z) any impairment of any rights
GKD or A2a or both of them may have against each other or Lessor or any other one or more of
the other parties to this Agreement or the Lease, under contract, under law, or otheiwise, express
or implied, in the nature of subrogation, indemnity, reimbursement, contribution, or setoff.

                 29 .3 Replacement Agreement. However, if GKD is required to pay Lessor the
GKD Reimbursement Amount under Section 29.2(a) and on or before the Commitment
Expiration Date, GKD and Lessor have entered into a written agreement satisfactory to the two
them in their sole discretion ("Replacement Agreement"), whereby GKD has agreed to provide
Lessor with the opportunity to finance one or more other Mediamesh installations in the world,
crediting Lessor the Reimbursement Amount against the purchase price for the Mediamesh
installation that is the subject of the Replacement Agreement, then for so long as the replacement
opportunity remains in all respects satisfactory to Lessor (including as to location. lessee,
pricing, and all other matters, regardless of materiality), all as may be more particularly provided
in the Replacement Agreement, GKD's obligation to pay Lessor the Reimbursement Amount
                                          Page 16of2&
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 18 of 31




  shall be suspended pending the finalization of such crediting of the Reimbursement Amount
  under the Replacement Agreement, and upon such final crediting, the Reimbursement Amount to
  the extent of the amount thereby credited shall be deemed to have been satisfied under this
  Agreement.

                 29 .4 Remarketing. If the Equipment is required or desired to be deinstalled for
 any reason at any time that Lessor has any right, title, or interest therein, including on
 termination of the Lease or on termination of any other agreement to which Purchaser, Lessor,
 and/or any owners and/or rights holders of the facility where the Equipment is to be installed are
 parties, then on request of Lessor, GKD will upon request by Lessor (and will cause
 Manufacturer, if required, to):

                          29.4.1 properly deinstall, pack, and transport the Equipment to a new
 reinstallation location in the world designated by Lessor (storing the Equipment if necessary on
 an interim basis until a reinstallation location is determined by Lessor), and provide such design,
 consultation, and other services as are necessary or as may be reasonably requested by Lessor for
 a reinstallation of the Equipment at the new location and provide such additional equipment and
 such construction and other services as may be necessary or otherwise reasonably requested by
 Lessor to carry out the reinstallation, all of the foregoing to be for such charges as are mutually
 agreed to (in advance of such performance) by Lessor and GKD or Manufacturer; and

                        29.4.2 (i) remarket the Equipment for Lessor, using commercially
reasonable efforts to find for Lessor other opportunities for the redeployment and sale or lease of
the Equipment, for such charges for the services under Section 29.4.1 as are mutually agreed to
(in advance of such performance) by Lessor and GKD or Manufacturer (but not any finder's fee,
remarketing fee, or other like fee); and (ii) as part of the services under clause (i) above, advise
Lessor of any opportunities for the deployment, sale, or lease of equipment for which the
Equipment (in whole or in part) would or could reasonably be considered to be appropriate for
the opportunity (in whole or in part), giving effect to all relevant factors, including that the
Equipment had been previously installed, and the length its remaining useful life.

                29.5 GKD and Lessor Affiliates. For purposes of Sections 29.3 and 29.4 above,
references to GKD and Lessor may include their respective affiliates in any country in which
they both do business or have an affiliate doing business similar to the business of this
transaction (including, in the case of GKD, Manufacturer).

         30.    Wire Transfers. Lessor and Purchaser party may make payments to Contractor by
wire transfer in accordance these instructions and in satisfaction of any payment obligations to
Contractor (even if the account below identifies another party, and notwithstanding other
instructions in any invoice or other purchase documentation) until Lessor and Purchaser receive
at least 10 business days prior written notice from Contractor to the contrary. Contractor will be
solely liable for all losses and expenses arising from any error or incompleteness in these
instructions. Contractor understands that wire transfer payments may also be subject to Lessor's
and Purchaser's independent telephonic confirmation of these instructions.


                                         Page 17 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 19 of 31




             NameofBank                Bank of America
             Address of Bank:                100 Federal Street, Boston Massachusetts 02110
             Account Name:                   A2a Media, Inc.
             ABANo.:                         026009593
             Account Number:                 004600390491


                                [Signatures continue on the next page.]




                                        Page 18 of28
80069926.3
      Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 20 of 31




         IN WITNESS WHEREOF, the parties to these presents have hereto set their hands on
 the dates set forth below.

 A2A                                                GM

 A2a MEDIA, INC.                                    GARAGE MEDIA, LLC


 By:         ~~-                                    By: _ _ _ _ _ _ _ _ __

 Andrew Melton I President
 Narne/fitle                                        Name/Title
 October 26th, 2010
 Date                                               Date


                                                    LESSEE
 GKD-USA, lNC.                                      GARAGE MEDIA NY LLC


                                                    By: GARAGEMEDIA, LLC
                                                        Manager

 Name/Title

                                                       Garett Neff, Member
       lo /2.1., , 2.01 o
 Date                                               Date


LESSOR

MACQUARIE EQUIPMENT FINANCE. LLC
By:._ _ _ _ _ _ _ _ _ __


Name/Title

Date




                                     rage 19 of2S
80069926.J
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 21 of 31




          IN WITNESS WHEREOF, the parties to these presents have hereto set their hands on
  the dates set forth below.

  A2A                                               GM

 A2a MEDIA, INC.                                    GARAGE MEDIA, LLC


 By:                                                By:


 Name/ritle                                         Name/fitle

 Date                                               Date


 GKD                                                LESSEE

 GKD-USA, INC.                                      GARAGE MEDIA NY LLC


 By:                                                By: GARAGE MEDIA, LLC
                                                        Manager

 Name/ritle

                                                          Garett Neff, Member


Date                                                Date


LESSOR

MACQUARIE EQUIPMENT FINANCE, LLC

By:


Name/ritle W. ind~Oen. Counser
               /o    -J,6-/o
Date




                                     Page 19 of28
80069926.3
     Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 22 of 31



             IN WITNESS WHEREOF, the parties to these presents have hereto set their hands on
   the dates set forth below.

  ~

  A2a MEDIA, INC.


  By:_ _ _ _ _ _ _ _ _ _ __                              By: .......;::::::::::...-1-=--.1.-..,,,,c;..-----


  Name/Title
                                                            &~ce 11
                                                        Name/Title       l      ;\
                                                                                           I   p\. f>.

                                                                     /o_l.<p         \O
 Date                                                   Date


 GKD                                                    LESSEE

 GKD-USA, INC.                                          GARAGE MEDIA NY LLC


 By:_ _ _ _ _ _ _ _ _ _ __                              By: GARAGE MEDIA, LLC
                                                            Manager

 Name/Title
                                                            GJ;i.,
Date                                                    Date


LESSOR

MACQUARIE EQUIPMENT FINANCE, LLC
By:_ _ _ _ _ _ _ _ _ __


Name/Title

Date




                                         Page 19 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 23 of 31




                                           EXB1BIT"A"

                                            Equipment

       The Media Fa9ade will be two surfaces of equal size comprising a total of 6,010 square feet
 of Mediamesh, to be installed on the Port Authority Bus Terminal, located at 625 8th Avenue,
 New York, New York, as shown in EXIIlBIT "C". The LED system architecture for this display
 will be based on a five (5) LED per pixel full color, outdoor design. The LED pixel pitch will be
 VScm by H4.25cm, and will feature viewing angles that are deemed most appropriate for this
 location, by the manufacturer.

       In addition to the hardware component, Contractor will design the installation and set up,
 install and obtain license rights for the life of the equipment and operating/content delivery
 systeni interface for the Building.

       In addition to the above, the hardware and software components of the Media Fa9ade, as
 well as the installation of the Media Fa9ade shall comply with the following:

 1) LED Display Architecture: The Media Fa9adeLED display component will be enclosed in a
    stainless steel or aluminum housing. AU exterior casings, connection and cabling will be
    IP65 certified and designed to operate in a range of (-4°F) / (+158°F) degree temperatures.
    All exteriorLED casing and Wire-mesh framing will be 6060 (Al Mg Si) rated aluminum or
    stainless steel .products, including all anchor bolts and mounting rails and support struts. In
    order to centralize signal distribution and terminations, the Media Fa9ade's LED system
    design will incorporate "single housing technology" and not require exterior support
    housings located next to or near the display.

2) LED system specifications for Display 1 are as follows:

               Pixel Configuration; RGB:              2-Red, 2-Green, 1-Blue
               Vertical Resolution Px:                214
               Horizontal ResolutionPx:               1,216
               Color Processing     Bit:              48(3x16)
               Scanning Speed       HZ:               240/250
               Data Interface       Panellink:        Digital DVI
               Total Pixels         Px:               260;309.6 (approx)
               Total LED's          Pieces:           1,301,548 (approx)
               Protection Rating    IP:               67

    Indoor Requirements: Maintenance to all fascia display system electronics will be indoor
accessible. Data signal distributors, inter-connecting cabling, power-converters and power
supplies shall be service removable. Cover ducts and cabinets require hinged surfaces for easy
service access and cover all cable and data/power components from public tampering. All
exterior/interior penetrations shall be sealed with a water tight seal.

    The GKD Software includes:
       • Adnet
                                        Pagc20 of28
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 24 of 31




     The Non-GKD Equipment is lighting to illuminate approxnnately 25,000 square feet of the
 exterior wall area of the installation location (as illustrated on Exhibit "C"); design; all necessary
 control computers and hardware and other system display electronics for the foregoing; delivery
 to the Equipment Location;.and all installation hardware, materials, and labor necessary to
 complete the full construction, installation, illumination, and operability of all of the foregoing.

      The Non-GKD Equipment includes:
         • APCUPS
         • UPS - APC Smart-UPS X lS00VA Rack/Tower LCD 120V with Network Card
            (Model#S?vlXI500RM2UNC)
         • UPS Battery - APC Smart-UPS X-Series 48V External Battery Pack Rack/I'ower
            (Model#SlvfX48RMBP2U)
         • Westell Smartjack.Box (Model #DTWA528;.0212L4)
         • Cisco IAD (Model #IAD2430)
         • WatchGuard Firewall (Model #WG021000)
         • Netgear Ethernet Switch (?y.(odel #GS108Tv2)
         • Aerva Playback Server(s) (Model# AC-R2X)
         • TV One Multi-Window Processor(Model #C2-6104A)
        • Steel "X" Truss Lighting
        • Cables & Accessories relating to the foregoing

     The Non-GKD Software includes:
        • Aerva Parent Server software
        • Watchguard Firebox

The Equipment and Software also include, the promises and warranties provided to Contractor
by its supplier or the manufacturer of any Equipment or Software or any third party in
connection therewith, all of which are hereby assigned, to the extent assignable, and to the extent
not assignable will be enforced by Contractor, at Purchaser's request and expense.




                                         Pngc21 of28
80069926J
       Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 25 of 31




                                               EXHIBIT "A-1"

                                        Equipment Payment Schedule

 1. The Purchase Price consists of the following:

     Purchase Elements                                                   Purchase Price

    Design                                                                   $50,000.00
    Fayade Mediamesh (6,010 sq. ft.)                                       4,160,000.00
    Facade Preparation and Product Installation                            1,524,000.00
    Licensed System Software and Hardware                                     Included
    Air Freight (1-2 Weeks Delivery)                                         78,000;00
    Truss Lighting                                                          125,000.00
    Performance Bond Premium *                                               89,000.00
    Sales Tax                                                              n/a (Resale)
    TOTAL PURCHASE PRICE                                                 $6,026,000.00
                * Performance Bond expires at the end of the two year GKD Warranty period.
2. The Purchase Price includes HV Electrical Power/fransformer and Cable/Conduit for Cable to
   Media Facade/Supply Boxes, and Dual strand Single Mode Fiber Optic Cable/FO Conduit to the
   Media Facade/Supply Boxes. In addition, included are installation costs for Mediamesh brackets
   from the interior of the building, and additional work necessary on the interior to accommodate
   the installation.

3. The Purchase Price may only be increased by a written change order executed by all parties
   following the execution of this Agreement.
4. Subject to the terms hereof, Purchaser shall pay the Purchase Price as follows:

        (a) $50,000, to cover Design Costs, ("Design Services Payment" or "First Payment''). The
            First Payment was paid by PUIChaser on May 21, 2010.
        (b) $1,000,000, to accelerate delivery of the LED's, ("LED Payment" or "Second Paymenn.
            The Second Payment was paid by Purchaser on July 15, 2010.
       (c) $2,015,000, to be paid upon the Effective Date as more particularly provided in
            Section 23 ("Third Payment'').
       (d) $1,000,000, to be paid upon (i) written approval of the Equipment by Purchaser (onsite in
            Germany), prior to shipment from GKD, Germany, (ii) Lessor's receipt of such evidence
            as it may reasonably require, including GKD's and Manufacturer's written assurance,
            that the Media Fa~ade will ship immediately upon payment, and (iii) the issuapce to A2a,
            GM, Lessee and Lessor by Issuer of the.Performance Bond ("Fourth Payment'').
       (e) $980,500, due not later than 7 days after the date of substantial completion of the
            installation (all panels can display light) and Contractor's and Purchaser's written
            acknowledgment thereof, such acknowledgment not to be delayed, conditioned, or
            withheld for any reason once this condition is satisfied ("Fifth Payment").
       (f) The remaining balance of $980,500, will be paid upon Acceptance ("Final Payment'').


                                              Page22of28
   80069926.3
     Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 26 of 31




5. A one percent (1%) per month finance charge, payable by Purchaser, will be added to all past
   due amounts.

6. Contractor has the right to issue written notice of non-payment to Purchaser and Lessor if a
   payment becomes more than fifteen (15) days past due. Purchaser has up to thirty (30)days to
   cure said non-payment. If said past due payment has not been paid after this 30 day notice,
   Contractor has the right to stop work. Such right is in addition to all other rights and remedies of
   the Contractor and subject to Section· 26.1.2 (and the foregoing notice of non-payment to will
   also constitute the notice to Lessor under Section 26.1.2 if the notice of non-payment satisfies
   the requirements of that provision).




                                           Pagc23 of28
  80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 27 of 31




                                            EXHIBIT "B"
                                            GKD Warranty

          Reference is hereby made to that certain Equipment Purchase Agreement dated _ __
  _ _. 2010, by and among Garage Media, LLC(''GM''), Garage Media NY LLC ("Lessee''),
  A2a Media, Inc. ("A2a"), GKD-USA, Inc. ("GKD"; A2a and GKD, collectively, as Contractor),
  and Macquarie Equipment Finance, LLC ("Lessor") (the "Agreement''). Capitalized terms not
  otherwise defined in this GKD Warranty are as defined in the Agreement and Sections 9 through
  16 (inclusive) of the Agreement are incorporated into this GKD Warranty as applicable hereto.
          As an inducement to GM, Lessee, and Lessor to enter into the Agreement, GKD hereby
  warrants to Lessor which warranty shall be assigned by Lessor to Lessee under the Lease) all of
  the GKD Equipment ~d GKD Software and installation services to conform to the Agr~ement
  and all applicable specifications (m.cludmg the applicable functionality specifications), and be
 and remain free of defects in workrrlaµship and materials, and to continue (except in the event of
 misuse or casualty orotherdamage) to•be operabie irl full accordance with all applicable
 specifications (including the applicable func,tionality specification), for a period of two (2) years
 from the Acceptance Date. By this wananty, GKD agrees, within the wananty period, to
 promptly repair or replace any.Equipment and Software or installation services that are
 noncompliant with the aforementioned wananty, and/or supply any additional materials and
 services (including labor) so as to maintain such functionality and operability of the Equipment
 in accordance with the aforementioned wananty, all at its own cost and expense, and without
 any expense whatsoever to Purchaser, or Lessor or their respective successors and assigns.

If any part of the system (GKD Equipment or GKD Software) is inoperable, GKD's phone
service response time shall be within twenty-four (24) hours, irrespective of weekends or
holidays. With regard to wananty obligations, GKD agrees to make repairs within two (2)
business days when possible, weather and Port Authority Bus Terminal scheduling (if necessary)
permitting. All other repairs shall be made within a reasonable time period, to be mutually
agreed to at the time of the incident. GKD may, at its sole discretion and cost, retain the services
of a local vendor as its agent to provide repairs and service with regard to its wananty
obligations. All work and subcontracting will be performed in accordance with Port Authority
requirements, as applicable, and applicable laws and regulations, and in a good and workmanlike
manner.
                                        Extended Warranty

        GKD shall offer an Extended Wananty for this Media Facade on the same terms and·
conditions as the original Warranty set forth above, for a maximum of three (3) additional years.
The annual cost of the Extended Wananty shall be $134,800. Purchaser shall, at its option, by
notice given to GKD at any time, elect the Extended Warranty to commence immediately after
the end of the Wananty term of two (2) years. The annual cost of the Extended Warranty shall
be payable by Purchaser as follows: In advance for each Extended Warranty year on or before
the applicable anniversary of the Acceptance Date.

At the end of Year 5 after the Acceptance Date, Purchaser will have the option of entering into a
Maintenance Contract with GKD, for a maximum of three (3) additional years, for a price to be
mutually agreed at that time. This Maintenance Contract would cover labor costs only.
However, parts would be available at an additional cost.
                                         Pago24of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 28 of 31




                                            Collateral Assignment

 GKD understands and expressly acknowledges that all rights under this GKD Warranty
 (including the right to elect any Extended Warranty and enter into any Maintenance Contract)
 have been assigned to Lessor, but all of Purchaser's obligations hereunder (including the annual
 cost or other cost of any Extended Warranty or Maintenance Contract) remain with Lessee, and
 Lessee acknowledges that it remains liable for all of its obligations under this GKD Warranty.
 GKD and Lessee acknowledge and agree:

      (a) Lessor may terminate its !iSSigµillentofthis9K.D Warranty to Lessee and assume the
          rights and obligations ofI,,essee.urider-this GK.D Warranty upon the occurrence of the
          events described in Section 8 of,the Agreement (insofar as such provision applies) or any
          other Lessee breach or det}ntlt thereunder or under the Lease. 'GKD shall not exercise
          any termination rights .or other reniedies (available under this.GKD Wammty or at law or
          in equity) against Lessee, nor shall anyterminatic>n of this GKD Warranty occur, unless
          GKD shall have provided Lessor with· at least 30 days' prior written notice of its intent to
          exercise ariy remedy or terminate, and within such period Lessor.shall n:ot have cured the
          breach or default or other eventin question by a.ssum.ing•the rights and obligations of
          Lessee under this GKD W~ t y arid curing any performance defaults reasonably
          capable of cure within such period (and GKD shall accept any such assumption and,
         without limiting Lessor's obligation to continue to cure all defaults, any such cure of any
          such defaults). In the event Lessor shall not have so cured such breach or default, GKD
         may thereafter exercise its termination rights or other remedies.

     (b) Neither of GKD nor Lessee shall make any change or modification to this GKD Warranty
             without Lessor's prior written consent This GKD Warranty constitutes the entire
             agreement of the parties relating to its subject matter and.there are no other agreements
             with respect thereto, written or oral or otherwise established.

     (c) GKD and Lessee will send directly to Lessor, at its address for notice under the
         Agreement, copies ofallnotices given by it in connection with this GKD Warranty.

GKD USA, INC.                                               GARAGE MEDIA NY LLC

By: _ _ _ _ _ _ _ _ _ _ __                                  By: GARAGE MEDIA, LLC
Name/Title: _ _ _ _ _ _ _ _ _ __                            Name/fitle: Manager
                                                                  By:_ _ _ _ _ _ _ _ __
Acknowledged:                                                     Name/Title: Garett Neff, Member
MACQUARIE EQUIPMENT FINANCE, LLC

By: _ _ _ _ _ _ _ _ _ _ __
                                              Pagc25 of28
80069926.3
    Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 29 of 31




   Name/fitle: - - - - - - - -




                              Pagc26 of28
80-069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 30 of 31




                                EXl;IlBIT "C"




                             Page27of2&
80069926.3
   Case 3:18-cv-01708-VLB Document 36-9 Filed 07/26/19 Page 31 of 31




                                             EXHIBIT "D"

                                             Non-Compete




         Reference is hereby made to that certain Equipment Purchase Agreement ("Agreement'')
 dated _ _ _ __, 2010, by and among Garage-Media, LLC as Purchaser, Garage Media
 NY LLC, as Lessee, and A2a Media, Inc. and GK.D-USA, Inc., collectively as Contractor.
 Capitalized terms not otherwise defined herein, are as defined in the Agreement
        Contractor hereby agrees that they will not sell any new or replacement Media Faf;ade
 Equipment, directly to th~:PortAuthority of New York and New Jersey(l'Port Authority'') or
 CBS Outdoor, or to-any third party, witli the intent of installing said Equipment on the Port
 Authority Bus-Terminal, locate,lat 625 8th Avenue, New York, NY (the "Facility"), for a period
 ending December 31, 2018, with the following exceptions:

         a.    If during the pepod·ending December 31, 2018, Purchaser or its assigns dissolve
 or cease conducting business, are bankrupt or insolvent or are in material breach of the
 Agreement, or if Purchaser's financing company is no longer involved with this Equipment by
 means ofassignment, then'.this Non-Compete shall be null and void.

         b.     If during the period ending December 31, 2018,. the Port Authority severs its
 relationship with Purchaser or its assigns, or indicates an intention to sever its relationship with
 Purchaser or its assigns, then this Non-Compete shall be null and void.


GKD-USA, Inc.

By: _ _ _ _ _ _ _ _ _ _ __



A2a MEDIA, Inc.



By: _ _ _ _ _ _ _ _ _ _ __




                                          Page28 of28
80069926.3
